Title: General Orders, 2 October 1778
From: Washington, George
To: 


          
            Head-Quarters Frederick’sburgh Friday Octr 2nd 1778.
            Parole Northampton—C. Signs Nash. Nelson.
            
          
          Captain Thomas Buchanan and Ensign Andrew Johnson of the 1st Penn sylvania Regiment are appointed the former Pay Master and the latter Quarter Master to the same, from the 2nd of June last—Likewise Lieutt Aaron Norcross is appointed Adjutant to the same from Feby 20th last.
        